UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended: March 31, 2015 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from: to BREATHE ECIG CORP. (Exact name of registrant as specified in its charter) ————— Nevada 333-178624 37-1640902 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 322 Nancy Lynn Lane, Suite 7, Knoxville, TN 37919 (Address of Principal Executive Office) (Zip Code) (865) 337-7549 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) ¨YesþNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date335,712,150 shares of common stock were issued and outstanding as of May 13, 2015. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURESABOUT MARKET RISK. 41 Not applicable ITEM 4. CONTROLS AND PROCEDURES. 41 ITEM 1A. RISK FACTORS. 42 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 42 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 42 ITEM 4. MINE SAFETY DISCLOSURE. 42 ITEM 5. OTHER INFORMATION. 42 ITEM 6. EXHIBITS. 42 SIGNATURES 43 Exhibit 31.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 EX-101.INS XBRL INSTANCE DOCUMENT EX-101.SCH XBRL TAXONOMY EXTENSION SCHEMA EX-101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE EX-101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE EX-101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE EX-101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BREATHE ECIG CORP. (FORMERLY DNA PRECIOUS METALS, INC.) CONDENSED CONSOLIDATED BALANCE SHEETS (in US$) (UNAUDITED) MARCH 31, DECEMBER 31, ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses Sales tax recivable - Assets from discontinued operations - Total current assets Other Asset Deferred financing fees, net Investment in TAUG - Intangible Asset Goodwill - Total Intangible Asset - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Derivative liability - warrants Notespayable - current portion, net of original issue discount of $11,505 - Liability for stock to be issued - Liabilities from discontinued operations - Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value, 10,000,000 shares authorized Nil shares issued and outstanding - - Common stock, $0.001 par value, 500,000,000 shares authorized 276,352,667 and 106,586,000 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) - ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of thesecondensed consolidatedfinancial statements. 1 BREATHE ECIG CORP. (FORMERLY DNA PRECIOUS METALS, INC.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2 (in US$) (UNAUDITED) THREE MONTHS ENDED MARCH 31, Continuing Operations: REVENUE $
